Citation Nr: 0840697	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, rated as 20 percent disabling prior to 
November 3, 2007, and as 40 percent disabling on and after 
that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in July 2007, 
it was remanded for further development.  The case since has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's 
mechanical low back pain has been productive of severe 
limitation of motion and limitation of forward flexion to 
less than 30 degrees.

2.  The veteran's thoracolumbar spine is not ankylosed, she 
has not been granted service connection for intervertebral 
disc syndrome, and her mechanical low pain is not productive 
of any significant neurological impairment.



CONCLUSION OF LAW

The veteran's mechanical low back pain warrants a 40 percent 
rating, but not higher, throughout the period of this claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.71a, 
Diagnostic Codes 5289, 5292 and 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of her 
claim, by letter mailed in July 2007.  This  letter informed 
the veteran that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on her employment and daily life.  It also 
informed her to submit any pertinent evidence in her 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  It included 
information on how VA determines the disability rating by use 
of the rating schedule and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
It also informed the veteran of the assistance that VA would 
provide to obtain evidence on her behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating her disability in  May 2005.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in January 2008.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The record reflects that service treatment records and 
pertinent VA and private medical records have been obtained.  
In addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In every instance where the rating schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Specific Rating Criteria

The veteran's claim for an increased rating was filed in 
April 2003.  In a January 2008 rating decision, the RO 
granted an increased rating to 40 percent, effective November 
3, 2007, but denied a rating higher than 20 percent prior to 
that date.  During the pendency of the veteran's claim, the 
criteria for evaluating disabilities of the spine were 
revised.  The Board will discuss all potentially relevant 
criteria.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
schedular rating of 40 percent is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  Limitation of motion of the 
lumbar spine warrants a 20 percent rating if it is moderate 
or a 40 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective on September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

Under these criteria, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Note 5 to the General Rating Formula provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Note 5 also provides that fixation of a spinal 
segment in neutral position, or zero degrees, always 
represents favorable ankylosis.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected mechanical low back pain.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
VA, therefore, must apply the new provisions from their 
effective date.

In the September 2003 rating decision on appeal, the RO 
denied the veteran's claim for a rating higher than 20 
percent for mechanical low back pain under Diagnostic Code 
5295.  The claim was filed in April 2003.  A January 2008 
rating decision increased the veteran's disability rating to 
40 percent, effective November 3, 2007 under the new General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Code 5237.

The medical evidence of record for the period prior to 
November 3, 2007, includes private and VA treatment records 
and a September 2003 VA examination report.  The private and 
VA treatment records reflect the veteran's ongoing complaints 
of back pain and document a series of caudal blocks she 
received in 2003.  On VA examination in September 2003, 
physical examination revealed tenderness around the thoracic 
and lumbar vertebral processes but no paraspinal muscle 
spasms.  Flexion was measured to 100 degrees, with pain; 
extension was measured to 20 degrees; and rotation was 
measured to 45 degrees.  At this examination, the veteran was 
also found to have degenerative disc disease with a herniated 
nucleus pulposes at L5-S1.  The examiner did not address the 
etiology of the veteran's degenerative disc disease.  In July 
2007, the Board remanded this case, in part, because the 
September 2003 examiner failed to address all pertinent 
disability factors. 

The report of a VA examination on November 3, 2007, notes 
that the veteran complained of fatigue, decreased motion, 
stiffness, and weakness in her back.  Physical examination 
revealed no spasm, atrophy, guarding, tenderness, or weakness 
of the paraspinal muscles.  Inspection of the spine revealed 
normal posture, a symmetric appearance, and the absence of 
abnormal spine curvatures.  There was no ankylosis of the 
spine.  Flexion of the thoracolumbar spine was measured to 20 
degrees, with pain beginning at 20 degrees; extension to 10 
degrees, with pain beginning at 10 degrees; lateral flexion 
to 20 degrees, with pain beginning at 20 degrees; and lateral 
rotation to 20 degrees, with pain beginning at 20 degrees.  
All ranges of motion were limited by pain, but the examiner 
noted that there was no additional loss of motion after 
repetitive use.  There was no complaint or finding of 
incoordination.  The VA examiner concluded that the veteran 
did not have lumbar radiculopathy and that the neurological 
impairment in her lower extremities was due to gunshot wounds 
of her legs sustained in 1988.   

The September 2003 examination report is not adequate for 
rating purposes because the examiner failed to address the 
Deluca factors set forth above.  The November 2007 
examination report does address all pertinent disability 
factors, and it establishes the presence of severe limitation 
of motion of the veteran's lumbar spine and that forward 
flexion of the veteran's thoracolumbar spine is to less than 
30 degrees.  Therefore, the Board concludes that a 40 percent 
rating is also warranted for the veteran's low back 
disability during the period of this claim prior to November 
3, 2007.  

The medical evidence consistently shows that the veteran 
retains useful motion of her thoracolumbar spine.  Ankylosis 
is clearly not shown.  Therefore, a rating in excess of 40 
percent is not warranted under former Diagnostic Code 5289 or 
current Diagnostic Code 5237.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
notes that the veteran has a diagnosis of degenerative disc 
disease.  However, the evidence does not show, and the 
veteran does not allege, that she has had an incapacitating 
episode necessitating bed rest prescribed by a physician.  
Moreover, although sensation and reflexes in the veteran's 
lower feet and extremities were diminished, the examiner 
opined that these neurological symptoms resulted from gun 
shot wounds the veteran sustained many years earlier and that 
they were less likely as not aggravated by her service-
connected back disability.  Therefore, the criteria for 
evaluating intervertebral disc syndrome or neuropathy are not 
applicable.  

Finally, the Board also considered whether the veteran's 
claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
record reflects that the veteran has not required frequent 
hospitalizations for her mechanical low back pain and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  The veteran 
complained on VA examination in September 2003 that she had 
missed approximately four to five weeks of work since January 
2003, but she denied having missed any work in the preceding 
12-month period on VA examination in November 2007.  Although 
the November 2007 examiner noted that the veteran's 
disability has significant effects on her occupation, the 
Board notes that a disability rating in itself is recognition 
that an impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted.


ORDER

The Board having determined that the veteran's mechanical low 
back pain warrants a 40 percent rating throughout the period 
of this claim, the appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


